879 So.2d 22 (2004)
Stevie WOODS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-3942.
District Court of Appeal of Florida, Second District.
April 30, 2004.
*23 WALLACE, Judge.
Stevie Woods appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court's order without prejudice for Woods to raise this issue in a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Burgess v. State, 831 So.2d 137 (Fla. 2002); Lopez v. State, 864 So.2d 1151 (Fla. 2d DCA 2003). Any such motion will not be considered successive and will be considered timely if filed within thirty days from the date of issuance of this court's mandate in this proceeding.
ALTENBERND, C.J., and FULMER, J., Concur.